Motion Granted; Appeal Dismissed and Memorandum Opinion filed March 26,
2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-01037-CV

      SCOTT MITCHELL, AUGIE NEFF, RICHARD CANNON AND
             MAJESTIC STEEL USA, INC., Appellants

                                         V.

                    NEW PROCESS STEEL, L.P., Appellee

                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-67595


                          MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed November 9, 2018. On
March 13, 2019, appellants filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.